DETAILED ACTION
This Office Action for U.S. Patent Application No. 16/616,851 is responsive to communications filed on 05/02/2022, in reply to the Non-Final Rejection of 02/01/2022. Currently, claims 1-7, 10-13, and 16-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In regard to claim 9, this claim was rejected under 35 U.S.C. 112(b) as being indefinite. The Applicant submits that this claim has been cancelled, and as such, the rejection under 35 U.S.C. 112(b) has been obviated. The Examiner respectfully agrees. 

In regard to claim 1, the Applicant submits that the subject matter of claim 8 which was previously indicated as containing allowable subject matter has been amended into this claim, and as such, claim 1 is now in condition for allowance. The Examiner respectfully agrees. As such, the rejection of claim 1 has been withdrawn.

In regard to claims 2-7 and 10-13, these claims are either directly or indirectly dependent upon the independent claim 1. Since claim 1 has been amended to include indicated allowable subject matter, these dependent claims are now in condition for allowance by virtue of their dependency. As such, the rejections of these claims have also been withdrawn.

In regard to claims 16-20, these claims were previously indicated as allowable, and shall remain in condition for allowance.

Allowable Subject Matter

Claims 1-7, 10-13, and 16-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the combination of limitations presented in the claims, with specific regard to wherein the camera mount disposed in the liftgate housing comprises a bendable tab, wherein the bendable tab is adjustable from parallel to a first portion of the liftgate housing to an acute angle relative to the first portion of the liftgate housing.

The closest prior art of reference, Smith et al. (U.S. Publication No. 2017/0050551), discloses a vehicle liftgate with mounting brackets for cameras and proximity sensors that align the sensors with apertures present in a liftgate housing, but does not expressly disclose wherein the camera mount disposed in the liftgate housing comprises a bendable tab, wherein the bendable tab is adjustable from parallel to a first portion of the liftgate housing to an acute angle relative to the first portion of the liftgate housing.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488